Citation Nr: 1626676	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-15 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VISN 20 Network Payment Center 
in Portland, Oregon


THE ISSUE

Payment for unreimbursed medical expenses for emergency services rendered by Peace Harbor Medical Center, Florence, Oregon from July 18, 2009 to July 19, 2009.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from October 2001 to January 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2014 decision of the Department of Veterans Affairs (VA) Veterans Integrated Service Network (VISN) 20 Network Payment Center in Portland, Oregon. 

The Veteran testified at a hearing before the Board by videoconference sitting at the RO in January 2016.  A transcript of the hearing is associated with the claims file.  

In addition to a paper file, the Veterans Benefits Management System contains a January 2015 letter from the Veteran and the transcript of the Board hearing.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In correspondence in March 2013, the Veteran sought payment from VA for unreimbursed medical expenses for emergency service provided by Peace Harbor Medical Center, Florence, Oregon from July 18, 2009 to July 19, 2009.  The services were for medical treatment following injuries sustained in a recreational accident.  The Veteran provided a copy of the private Medical Center's invoice for $11,370.37 with her indication that VA would be the payer.  

In April and June 2014, the VISN 20 Network Payment Center (NPC) denied reimbursement under 38 U.S.C.A. § 1725 (West 2014).  Without noting that the Veteran was or was not enrolled in the VA health care system, NPC denied reimbursement because the Veteran had not received treatment within a 24 month period prior to the private emergency care.  The file contains a printout of an electronic search of the VISN Support Services Center (VSSC) data base using the Veteran's correct file number that showed no records were found.  

During the Board hearing, the Veteran testified that she had enrolled in the VA health care system and received treatment at the VA Medical Center in Reno, Nevada from 2006 through 2012.  She testified that she had never been seen in a VA emergency room but had obtained appointments and clinic medical care.  On some occasions the appointments were rescheduled after long wait times causing her to seek private care.  

Under 38 U.S.C.A. § 1725, VA may reimburse an eligible veteran for the reasonable value of emergency treatment furnished at a non-VA facility.  To be eligible, the veteran must be an active VA health care participant and must be personally liable for emergency treatment furnished at a non-VA facility.  There is no requirement that emergency treatment be for a service-connected disability.  A veteran is an active VA health care participant if she is enrolled in the system established under 38 U.S.C.A. § 1705 and received care within the 24-month period preceding the emergency treatment.  Emergency treatment are medical services:  (1) received when VA or other Federal facilities were not feasibly available and an attempt to use them would not be reasonable; (2) rendered in an medical emergency of such nature that a prudent layperson reasonable expected that delay in seeking immediate medical attention would be hazardous to life or health; and (3) rendered until such time as the veteran could be transferred safely to a VA or Federal facility.  38 U.S.C.A. § 1725.  Other provisions under 38 U.S.C.A. § 1728 are not applicable in this case.  

For reimbursement under 38 U.S.C.A. § 1725, there is a threshold requirement that the claim must be filed within 90 days after the latest of the following: (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (3) (not applicable here); or (4) the date the Veteran finally exhausted, without success, action to obtain payment from a third party. 
38 C.F.R. § 17.1004(d)(1), (2), (3), (4) (2015).   An exception to this rule allows for retroactive reimbursement of expenses incurred from July 19, 2001 to more than 90 days prior to May 21, 2012 as long as the claim was filed within a year of May 21, 2012.  38 C.F.R. § 17.1004(f) (2015).   In this case, the record contains correspondence from the Veteran dated March 5, 2013 to the VA Medical Center in Roseburg, Oregon, that satisfies the exception to the timeliness criteria. 

Because VAMC Reno is a component of VISN 21, it is not clear that the VSSC search for records performed by VISN 20 also included records in the neighboring system.  Moreover, in view of the Veteran's credible testimony that she was enrolled in VA health care since 2006 and that she received medical care and appointments from the VAMC in Reno, a search and recovery of all VA records of medical care and appointment records from this facility is necessary to decide the claim.  

It is also not clear from the record that the bill for services at Peace Harbor Medical Center remains unpaid or was paid under another health care contract, insurance program, or third party.   Because the charges are now nearly seven years old, determination of the current status of payment from Peace Harbor Medical Center is necessary to confirm that the charges were or remain in whole or in part the Veteran's personal liability.  

Accordingly, the case is REMANDED for the following action:

1.  Request from Peace Harbor Medical Center in  Florence, Oregon, the status of charges for medical services provided to the Veteran from July 18, 2009 to July 19, 2009; specifically whether the charges remain outstanding or were paid by a third party or by the Veteran.  Associate any response with the paper or electronic claims file. 

2.  Request from VAMC Reno all records of appointments and treatment of the Veteran from January 2007 through August 2009 and associate all records received with the paper or electronic claims file. 

3.  Then readjudicate the claim for payment for unreimbursed medical expenses for emergency services rendered by Peace Harbor Medical Center, Florence, Oregon from July 18, 2009 to July 19, 2009 based on the entire record.  If the benefit remains denied, issue the Veteran a supplemental statement of the case with an appropriate opportunity to respond.  Thereafter, returned the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

